DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 14 and 15 (see Remarks pages 5-7 filed on 03/28/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Lee (US 7317456) discloses method and apparatus are provided for transforming an irregular, unorganized cloud of data points (100) into a volumetric data or "voxel" set (120). Point cloud (100) is represented in a 3D cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set (120) is represented in an alternate 3D cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. Each point P(x, y, z) in the point cloud (100) and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set (120). Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. When two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined so that each voxel in the voxel set is associated with only one set of attributes, (col. 1-14 lines 1-67). However, Lee does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Further, the next closest prior art Edelsbrunner (US 6377865) discloses method of automatic conversion of a physical object into a three-dimensional digital model. The method acquires a set of measured data points on the surface of a physical model. From the measured data points, the method reconstructs a digital model of the physical object using a Delaunay complex of the points, a flow strcuture of the simplicies in the Delaunay complex and retracting the Delaunay complex into a digital model of the physical object using the flow structure. The method then outputs the digital model of the physical object, (Col. 1-18 lines 1-67). However, Edelsbrunner does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Finally, the next closest prior art Bigos (US 2020/0122405) discloses method of enhancing a 3D printed model includes generating successive visualisations of a virtual environment comprising a target object, receiving a user input indicating selection of a visualisation of the target object at a particular moment in time, generating visualisation data to enable subsequent visualisation of at least the target object as at the particular moment in time, causing the visualisation data to be stored at a unique location; generating 3D print model data for 3D printing of the target object, and associating data identifying the unique location of the stored visualisation data with the 3D print model data. (Para 0039-0384). However, Bigos does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Therefore, the prior arts Lee, Edelsbrunner and Bigos alone or in combination do not render obvious in include the claimed feature in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”

Regarding independent claim 14, the closest prior art, Lee (US 7317456) discloses method and apparatus are provided for transforming an irregular, unorganized cloud of data points (100) into a volumetric data or "voxel" set (120). Point cloud (100) is represented in a 3D cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set (120) is represented in an alternate 3D cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. Each point P(x, y, z) in the point cloud (100) and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set (120). Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. When two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined so that each voxel in the voxel set is associated with only one set of attributes, (col. 1-14 lines 1-67). However, Lee does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Further, the next closest prior art Edelsbrunner (US 6377865) discloses method of automatic conversion of a physical object into a three-dimensional digital model. The method acquires a set of measured data points on the surface of a physical model. From the measured data points, the method reconstructs a digital model of the physical object using a Delaunay complex of the points, a flow strcuture of the simplicies in the Delaunay complex and retracting the Delaunay complex into a digital model of the physical object using the flow structure. The method then outputs the digital model of the physical object, (Col. 1-18 lines 1-67). However, Edelsbrunner does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Finally, the next closest prior art Bigos (US 2020/0122405) discloses method of enhancing a 3D printed model includes generating successive visualisations of a virtual environment comprising a target object, receiving a user input indicating selection of a visualisation of the target object at a particular moment in time, generating visualisation data to enable subsequent visualisation of at least the target object as at the particular moment in time, causing the visualisation data to be stored at a unique location; generating 3D print model data for 3D printing of the target object, and associating data identifying the unique location of the stored visualisation data with the 3D print model data. (Para 0039-0384). However, Bigos does not disclose in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Therefore, the prior arts Lee, Edelsbrunner and Bigos alone or in combination do not render obvious in include the claimed feature in the affirmative, “evaluating the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, generating 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”

Regarding independent claim 15, the closest prior art, Lee (US 7317456) discloses method and apparatus are provided for transforming an irregular, unorganized cloud of data points (100) into a volumetric data or "voxel" set (120). Point cloud (100) is represented in a 3D cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set (120) is represented in an alternate 3D cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. Each point P(x, y, z) in the point cloud (100) and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set (120). Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. When two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined so that each voxel in the voxel set is associated with only one set of attributes, (col. 1-14 lines 1-67). However, Lee does not disclose in the affirmative, “an evaluation processor adapted to evaluate the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, a data generation processor is adapted to generate 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Further, the next closest prior art Edelsbrunner (US 6377865) discloses method of automatic conversion of a physical object into a three-dimensional digital model. The method acquires a set of measured data points on the surface of a physical model. From the measured data points, the method reconstructs a digital model of the physical object using a Delaunay complex of the points, a flow strcuture of the simplicies in the Delaunay complex and retracting the Delaunay complex into a digital model of the physical object using the flow structure. The method then outputs the digital model of the physical object, (Col. 1-18 lines 1-67). However, Edelsbrunner does not disclose in the affirmative, “an evaluation processor adapted to evaluate the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, a data generation processor is adapted to generate 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Finally, the next closest prior art Bigos (US 2020/0122405) discloses method of enhancing a 3D printed model includes generating successive visualisations of a virtual environment comprising a target object, receiving a user input indicating selection of a visualisation of the target object at a particular moment in time, generating visualisation data to enable subsequent visualisation of at least the target object as at the particular moment in time, causing the visualisation data to be stored at a unique location; generating 3D print model data for 3D printing of the target object, and associating data identifying the unique location of the stored visualisation data with the 3D print model data. (Para 0039-0384). However, Bigos does not disclose in the affirmative, “an evaluation processor adapted to evaluate the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, a data generation processor is adapted to generate 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”
Therefore, the prior arts Lee, Edelsbrunner and Bigos alone or in combination do not render obvious in include the claimed feature in the affirmative, “an evaluation processor adapted to evaluate the target virtual object for 3D printing with respect to one or more printability criteria to detect whether the 3D printed model would have one or more predetermined undesirable physical characteristics; and if so, a data generation processor is adapted to generate 3D printable model data defining a transparent matrix to be printed surrounding the 3D printed model of the target virtual object, wherein the printability criteria includes whether the target virtual object comprises a threshold number of unconnected elements.”

Dependent claims 2-13 are allowed because of their dependency to claims 1, 14 and 15 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677